Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders of Suffolk Bancorp Riverhead, New York We have issued our report dated March15, 2011(except for Note 1(A) in the previously filed 2010 financial statements, which is not presented in the 2012 Annual Report on Form 10-K and is as of December20, 2011) with respect to the consolidated financial statements which are included in the Annual Report of Suffolk Bancorp on Form 10-K for the year ended December31, 2012. We hereby consent to the incorporation by reference of said report in the Registration Statements of Suffolk Bancorp on Forms S-3 (File No.333-184530, effective February 22, 2013; and 333-160829, effective July27, 2009). GRANT THORNTON LLP New York, New York March11, 2013
